         Case 1:20-cv-01756-ALC Document 16 Filed 07/31/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         7/31/2020
 HEDGES,

                                Plaintiff,
                                                            1:20-CV-1756-ALC
                    -against-
                                                            ORDER
 ALC & CO. LLC,

                                Defendant.

ANDREW L. CARTER, JR., United States District Judge:

       The Court is in receipt of the Notice of Voluntary Dismissal. ECF No. 15. The Notice

of Voluntary Dismissal is not signed. The Court directs Plaintiff to file a signed version of

the Notice of Voluntary Dismissal by or before 8/4/2020.

SO ORDERED.

Dated:    July 31, 2020
          New York, New York

                                                           ANDREW L. CARTER, JR.
                                                           United States District Judge
